In two related child custody proceedings pursuant to Family Court Act article 6, the father appeals from an order of the Family Court, Orange County (Klein, J.), dated April 9, 2012, which, after a hearing, in effect, granted the mother’s petition to modify the custody provisions of a stipulation of settlement dated November 18, 2006, and December 27, 2006, which was incorporated but not merged into the parties’ judgment of divorce dated September 12, 2007, so as to award her sole legal and physical custody of the subject children, and denied his petition to modify the custody provisions of the stipulation of settlement so as to award him sole physical custody of the subject children.
Ordered that the order is affirmed, without costs or disbursements.
“A modification of an existing custody arrangement should be allowed only upon a showing of a sufficient change in circumstances demonstrating a real need for a change of custody in order to insure the child’s best interests” (Matter of Nava v Kinsler, 85 AD3d 1186, 1186 [2011]). Here, the Family Court’s determinations that there had been a sufficient change in circumstances, that the parties’ relationship was too acrimonious to allow for joint decision-making, and that it was in the children’s best interests to award sole legal and physical custody
*1017to the mother had a sound and substantial basis in the record (see Matter of Schweizer v Jablesnik, 95 AD3d 1341 [2012]; Matter of Picado v Doan, 90 AD3d 932 [2011]; Matter of Ross v Ross, 86 AD3d 615 [2011]). Mastro, J.E, Leventhal, Sgroi and Miller, JJ., concur.